                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


American Vehicular Sciences LLC,

                         Plaintiff,    Case No. 16-cv-11530

v.                                     Judith E. Levy
                                       United States District Judge
Autoliv, Inc., et al.,
                                       Mag. Judge Anthony P. Patti
                         Defendants.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [62]

     Before the Court is Magistrate Judge Patti’s Report and

Recommendation recommending the Court deny Defendants’ motion for

attorney fees and costs. (ECF No. 62.) The parties were required to file

specific written objections within 14 days of service. Fed. R. Civ. P.

72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The Court has

nevertheless carefully reviewed the Report and Recommendation and

concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 62) is ADOPTED;

     and
      Defendants’ Motion for attorney fees and costs (ECF No. 39) is

DENIED.1

      IT IS SO ORDERED.

Dated: September 27, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge




1By failing to object to the Report and Recommendation, the parties have waived
any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96 (6th
Cir. 2009).
                                         2
